Exhibit 10.13

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

MANUFACTURING AND SUPPLY AGREEMENT

This Manufacturing and Supply Agreement (“Agreement”) is entered into as of
September 18th, 2013 (“Effective Date”) by and between ViewRay Incorporated, a
Delaware corporation (“ViewRay”), and Japan Superconductor Technology, Inc., a
corporation organized under the laws of Japan (“Jastec”). ViewRay and Jastec may
each be referred to hereafter as a “party” or collectively as the “parties.”

Background

ViewRay possesses valuable knowledge, expertise, intellectual properties and
resources with regard to high performance radiation oncology devices. Jastec
possesses valuable knowledge, expertise, intellectual properties and resources
with regard to the fabrication of superconducting magnets for imaging
applications.

ViewRay wishes to engage Jastec manufacture and supply it with a superconducting
magnet that meets certain agreed technical specifications for incorporation into
ViewRay’s MRI-guided radiation therapy system. Jastec is willing to manufacture
and supply ViewRay quantities of such magnets.

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt, adequacy
and sufficiency of which are hereby acknowledged, the parties agree as follows:

1. DEFINITIONS.

1.1 Defined Terms. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meaning set forth below.

“Affiliate” means with respect to either party, any Person that, directly or
indirectly, is controlled by, controls or is under common control with such
party. For purposes of this definition only, “control” means, with respect to
any Person, the direct or indirect ownership of more than fifty percent (50%) of
the voting or income interest in such Person or the possession otherwise,
directly or indirectly, of the power to direct the management or policies of
such Person.

“Applicable Laws” means all applicable laws, statutes, regulations and
ordinances.

“ATP” means the manufacturing acceptance testing procedures developed by Jastec
during the Program as approved by ViewRay. The ATP shall be based upon the
acceptance testing procedures used by ViewRay and [***] for the current magnet
that are included in the TDP (defined below). Following such approval, the ATP
will be attached to this Agreement as Attachment 3.

“Business Day” means any day other than a Saturday or Sunday that is not a
national holiday in the United States or Japan.

“Commercially Reasonable Efforts” means with respect to any objective by either
party, commercially reasonable, diligent, good faith efforts to accomplish such
objective as such party would normally use to accomplish a similar objective
under similar circumstances.

“Confidential Information” means any proprietary or confidential information
(including but not limited to all ViewRay Intellectual Property and all Jastec
Intellectual Property) disclosed by either party to the other party (a) pursuant
to this Agreement; or (b) pursuant to the Nondisclosure Agreement between the
parties dated February 5th, 2013; in each case provided the information in
question is marked as confidential or proprietary, or, if disclosed orally or
visually, identified as confidential or proprietary at the time of disclosure
and confirmed as such in a written summary delivered to the receiving party
within a reasonable time thereafter, and except any portion thereof which:
(i) is known to the receiving party, as evidenced by the receiving party’s prior
written records, before receipt thereof; (ii) is disclosed to the receiving
party by a third Person who is under no obligation of confidentiality to the
disclosing party hereunder with respect to such information and who otherwise
has a right to make such disclosure; (iii) is or becomes generally known in the
public domain through no fault of the receiving party; or (iv) is independently
developed by the receiving party, as evidenced by the receiving party’s written
records, without access to such information.



--------------------------------------------------------------------------------

“FCA” means “Free Carrier (named place)”, as that expression is defined in
Incoterms 2000, ICC Publishing S.A.

“Intellectual Property Right(s)” means all rights in (1) U.S. and foreign
utility and/or design patents, patent applications, and utility models;
(2) patents issuing on the patent applications described in clause (1);
(3) continuations, continuations-in-part, divisions, reissues, reexaminations,
or extensions of the patents or applications described in clauses (1)-(2);
(4) inventions, invention disclosures and improvements, whether or not
patentable; (5) works of authorship, whether or not protectable by copyright,
all copyrights to such works, including all copyright registrations and
applications and all renewals and extensions thereof; (6) rights in industrial
designs, and (7) Confidential Information, trade secrets, know-how, processes,
algorithms, proprietary databases, and other proprietary information, and all
tangible and intangible embodiments thereof.

“Jastec Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression solely by employees or consultants of Jastec at any time prior to the
Effective Date or after the Effective Date if such Intellectual Property Rights
are not based upon or related to the performance of the Program. The term Jastec
Intellectual Property, however, does not include any know-how, processes,
information and data not otherwise protected by patent, copyright, or other
registrations, which is, as of the Effective Date or later becomes, generally
available to the public through no breach by ViewRay of its obligations under
this Agreement.

“Person” means any individual, corporation, association, partnership (general or
limited), joint venture, trust, estate, limited liability company, limited
liability partnership, unincorporated organization, government (or any agency or
political subdivision thereof) or other legal entity or organization.

“Product” means the split coil, superconducting magnet that can be incorporated
in the MRI subsystem of the ViewRay MRI guided radiation therapy system that
will be manufactured by Jastec for ViewRay in accordance with this Agreement.
The Product will be based upon the Specifications.

“Program” means the manufacturing program for the initial unit of Product
described in Attachment 1.

“Program Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, created, discovered, developed,
generated, made or reduced to practice or fixed in a tangible medium of
expression as part of or based upon or related to activities undertaken as part
of a Program whether: (a) solely by one or more employees or agents of Jastec;
(b) solely by one or more employees or agents of ViewRay; or (c) jointly by one
or more employees or agents of Jastec and one or more employees or agents of
ViewRay.

“Spare Parts” means spare parts or components for the Products.

“Specifications” or “Product Specifications” means the specifications for the
Product set forth in technical specification document TS1554C attached as part
of Attachment 1, as they may be amended by the parties in accordance with
Section 2.4.

“TDP” or “Technical Data Package” means the technical data package for the split
coil, superconducting magnet that is currently being manufactured for ViewRay by
[***] for use in the ViewRay MRI Guided Radiation Therapy System. The TDP
includes, detailed mechanical drawings, assembly drawings, component
specification drawings, bill of materials, electrical schematics, assembly
drawings, specifications relating to all of the foregoing (including the
Specifications), and the acceptance test procedures used by ViewRay and [***]
for such magnet.

“ViewRay Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, discovered, developed,
generated, created, made or reduced to practice or fixed in a tangible medium of
expression solely by employees or consultants of ViewRay at any time prior to
the Effective Date or after the Effective Date if such Intellectual Property
Rights are not based upon or related to the performance of the Program. The term
ViewRay Intellectual Property, however, does not include any know-how,
processes, information and data not otherwise protected by patent, copyright, or
other registrations, which is, as of the Effective Date or later becomes,
generally available to the public through no breach by Jastec of its obligations
under this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

1.2 Other Defined Terms. The following terms shall have the meanings set forth
in the Section appearing opposite such term:

 

“Acceptance”

   Section 2.3

“AER”

   Section 4.4

“[***]”

   Section 2.1

“Agreement”

   Recitals

“Applicable Standards”

   Section 4.1

“Bankruptcy Code”

   Section 5.1

“Change Control Document”

   Section 2.4

“Deliverable”

   Section 2.3

“disadvantaged party”

   Section 10.14

“Effective Date”

   Recitals

“FDA”

   Section 4.1

“Force Majeure”

   Section 10.14

“Forecast”

   Section 3.2

“Indemnifying Party”

   Section 8.4

“Initial Term”

   Section 9.1

“Jastec”

   Recitals

“Jastec Indemnified Party(ies)”

   Section 8.3

“Losses”

   Section 8.2

“MDR”

   Section 4.4

“Purchase Order”

   Section 3.3

“Reference Exchange Rate”

   Section 3.5

“Regulatory Authority”

   Section 4.1

“Renewal Term”

   Section 9.1

“RMA”

   Section 3.7

“Rules”

   Section 10.2

“SOPs”

   Section 4.4

“TDP Update”

   Section 3.10

“Term”

   Section 9.1

“ViewRay”

   Recitals

“ViewRay Indemnified Party(ies)”

   Section 8.2.

2. PROGRAM FOR INITIAL UNIT

2.1 Manufacture of Initial Units of Product. (a) The Program is directed toward
the manufacture of a Product that conforms to the Specifications (including the
documents referenced therein). It is understood and agreed that Jastec will use
its Commercially Reasonable Efforts to complete the Program and deliver a unit
of Product that conforms to the Specifications on or before July 1, 2014. The
Specifications are for the Product that is currently being manufactured and
supplied to ViewRay by [***] (“[***]”).

(b) ViewRay shall provide Jastec with the Technical Data Package for the Product
as currently manufactured for ViewRay by [***]. Within fourteen (14) days after
Jastec such Technical Data Package from ViewRay, Jastec will notify ViewRay
whether or not Jastec is able to produce the Product in accordance with the
terms of this Agreement (including the attachments). If Jastec notifies ViewRay
that it is unable to produce the Product then either party may terminate this
Agreement with notice to the other party delivered within two (2) Business Days
after Jastec notifies ViewRay that it is unable to produce the Product.

(c) ViewRay shall also provide Jastec with access to the ViewRay customer site
where the installation and commissioning of the next ViewRay system embodying a
Product supplied by [***] in order to permit Jastec technical personnel to
familiarize themselves with the procedures followed with respect to installation
and commissioning of the Product in the field.

(d) ViewRay shall also seek to provide Jastec with access to the [***] facility
in [***] to permit Jastec to observe certain production steps for the Product as
manufactured by [***], provided that it is expressly understood that ViewRay
cannot cause [***] to provide such access and in the event and to the extent
that access is not provided, ViewRay and Jastec shall use Commercially
Reasonable Efforts to engage appropriate [***] technical personnel (current or
former) to provide consulting services to Jastec with respect to these
production practices.

(e) Each party shall provide such technical assistance as is reasonably
requested by the other party and is also reasonably necessary for the timely and
complete performance of the Program responsibilities of such other party.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.2 Progress Reports. (a) ViewRay and Jastec shall periodically meet, in person
or by telephone or videoconference at such times and places as are mutually
agreed upon, for Jastec to provide ViewRay with an update on the status of the
progress of the Program.

(b) While Jastec will make recommendations with respect to the design and
manufacture of the Product, ViewRay shall exercise a broad general power of
supervision over the Product design, with final approval of the design and
development of the Product (including, but not limited to, the definitive TDP).

2.3 Deliverables. (a) Jastec will provide ViewRay with reasonable access at the
Jastec facility during regular business hours to each deliverable due under
Attachment 1 (each, a “Deliverable”) in accordance with the schedule in
Attachment 1; provided that those Deliverables that can be reasonably provided
to ViewRay electronically shall be delivered in that medium. After “delivery”,
ViewRay shall inspect the Deliverable and test such Deliverable against the
Specifications using the ATP. If ViewRay accepts the Deliverable, ViewRay shall
acknowledge its acceptance (“Acceptance”) of the Deliverable in writing. If
ViewRay rejects the Deliverable, ViewRay shall provide Jastec with notice of
rejection, including a reasonably specific description of the failure alleged.
The parties shall confer and agree upon a plan to resolve the nonconformity with
the Specifications and a budget for such efforts and Jastec will use
Commercially Reasonable Efforts to cure any such deficiencies as soon as
possible and redeliver such Deliverable to ViewRay. ViewRay shall have ten
(10) Business Days following its receipt of the redelivered Deliverable in which
to accept or reject the Deliverable. The parties shall repeat the above process
until the earlier of the date the Deliverable complies with the applicable
Specifications or until ViewRay notifies Jastec that it is unwilling to continue
to fund its portion of remediation costs with respect to a proposed remediation
plan; provided that such notice shall not be delivered until after completion of
the initial remediation plan for the Deliverable and shall not be delivered
during the time period when Jastec is performing an approved remediation plan
for such Deliverable.

(b) It is understood and agreed that the Deliverables need not be error-free to
have achieved the requirements for ViewRay to make payment of the milestones
specified in Attachment 2, but if any Deliverable delivery or redelivery
contains errors that individually or in the aggregate adversely affect ViewRay’s
ability to use such Deliverable in accordance with the Specifications or
embodies defects in materials or workmanship, ViewRay may rightfully reject such
Deliverable delivery or redelivery. Notwithstanding the foregoing, Acceptance
will not relieve Jastec of its obligation to use Commercially Reasonable Efforts
to fix all identified errors in a timely fashion.

(c) ViewRay will use Commercially Reasonable Efforts to test each Deliverable as
quickly as practicable and in any event within thirty (30) days of delivery of
such Deliverable.

2.4 Changes. (a) During the Program, either party may request amendments to
Attachment 1 to effect changes in the Specifications or may request changes in
the TDP. If either party wishes to make a change it shall notify the other party
of the requested change specifying the change with sufficient details to enable
the other party to evaluate it. The parties shall promptly confer regarding the
proposed change and assess (i) the impact of the change on the schedule,
(ii) the impact of such change on the cost for the Product, and (iii) the impact
of such change on the technical risk of the Programs. The parties shall attempt
to resolve any disagreement with respect to whether a proposed change should be
undertaken or not but in the event of a disagreement with respect to whether or
not to adopt and implement a proposed change ViewRay shall have the final
decision except with respect to the cost of implementing such change, which must
be mutually agreed in accordance with Section 2.6.

(b) The parties shall enter into a written change control document documenting
any change adopted pursuant to this Section 2.4 including the technical details
of such change, the expected impact of such change on the schedule and the
budgeted costs for such change (a “Change Control Document”). Jastec shall not
implement any proposed change without a Change Control Document. ViewRay shall
be responsible for preparing each Change Control Document and Jastec shall enter
into such Change Control Document promptly upon presentation by ViewRay.

2.5 Success Criteria. If the initial unit of Product conforms to the
Specifications, then the provisions of Section 3 shall take effect. If the
initial unit of Product does not conform to the Specifications or if ViewRay and
Jastec determine during the course of the Program that the results of the
Program are unsatisfactory; which determination shall be made with reference to
the prospects for realizing Products that meet the Specifications then in each
case they may mutually agree to terminate the Program under Section 9.2(d). If
the parties do not agree with respect to termination of the Program pursuant to
this Section 2.5, they shall resolve such dispute using the procedure specified
in Section 10.2(a)-(b).

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

2.6 Program Funding. Recognizing that (a) the manufacture of the initial unit of
Product is a developmental activity (and that there are uncertainties attendant
thereto) and (b) the initial three (3) units of Product will be ordered by
ViewRay prior to the date that the initial unit of Product is completed in order
to facilitate delivery of the second unit of Product by mid-October 2014 and the
delivery of the third unit of Product by mid-November 2014, the price for the
initial three (3) units of Product have been adjusted upwards based upon
Jastec’s estimate as of the Effective Date of the costs for the performance of
the Program. If, however, additional costs are necessary for the completion of
Product unit 1, 2 or 3 based upon Jastec having an incomplete understanding of
the manufacturing process for the Product prior to the completion of the Program
with respect to the initial unit of Product, then the parties shall follow the
procedure specified in Section 2.4 with respect to the additional costs required
to complete Product unit 1, 2 or 3 and such additional costs shall be borne 50%
each by the parties. The parties shall attempt to schedule the manufacture of
each of the initial three units of Product in a manner that reduces the risk
that the second and third units of Product are advanced to a production stage
until the initial unit of Product has cleared that stage successfully.

3. PURCHASE OF PRODUCTS AND TERMS OF SALE

3.1 Supply. If the initial unit of Product conforms to the Specifications then
ViewRay may place Purchase Orders for Products or Spare Parts from time to time
during the Term at prices specified in Section 3.5.

3.2 Purchase Forecasts. ViewRay will deliver to Jastec a non-binding twenty four
(24) month rolling forecast (the “Forecast”). The Forecast will cover the 24
months commencing with and including the calendar month in which the first
delivery of Products is to occur. After delivery of the initial Forecast, the
Forecast will be updated on a quarterly basis.

3.3 Product Orders. (a) ViewRay will submit to Jastec firm written purchase
orders (each a “Purchase Order”) for the purchase of Products at least ten
(10) months prior to the specified delivery date of the ordered Products for
units of Product after unit 6 and at least twelve (12) months prior to the
specified delivery date of the ordered Products for the initial 6 units of
Product. Each Purchase Order will specify the quantity or, if more than one
shipment is requested, quantities of Products ordered, the requested delivery
date or dates, and ship-to locations. Orders will be placed by ViewRay to Jastec
by email or facsimile, or by other means agreed upon by the parties, to an
address provided by Jastec, which will initially be, [***]. In the case of
conflict between the provisions of this Agreement and either the standard
printed terms of any Purchase Order or the standard printed terms of sale of
Jastec, the provisions of this Agreement will control.

(b) ViewRay may delay shipment for up to six (6) months with notice to Jastec
delivered at least thirty (30) days prior to the scheduled delivery date.
ViewRay may cancel Purchase Orders with notice of cancellation delivered at
least thirty (30) days prior to the scheduled delivery date; provided that
ViewRay reimburses Jastec for the materials purchased within the established
materials lead time and for the labor costs incurred within the established
labor lead time in respect of such cancelled Purchase Order and provided further
that no reimbursement shall be due Jastec if ViewRay continues to submit
Purchase Orders to Jastec for Products.

3.4 Obligation to Supply. (a) Jastec will acknowledge all Purchase Orders within
five (5) Business Days following receipt of same and will accept and fill each
order for Product submitted by ViewRay within ten (10) months following the date
such Purchase Order is received for units of Product after unit 6 and within
twelve (12) months following the date such Purchase Order is received for the
initial 6 units of Product, including orders that exceed the Forecast for any
month by up to fifty percent (50%) of the amount in the Supply Forecast for such
month delivered ten (10) months prior to such month with respect to orders for
Product after unit 6 and twelve (12) months prior to such month with respect to
orders for the initial 6 units of Product. Jastec will not be in breach of this
Section 3.4 if Jastec’s failure to supply Products is due to a Force Majeure
event or if Jastec’s failure is limited to quantities in excess of the
quantities specified in this Section 3.4.

(b) Each party will promptly notify the other party of any circumstances that it
believes may be of importance as to Jastec’s ability to meet ViewRay’s needs for
the Products in a timely manner. If the Forecasts indicate that ViewRay’s need
for the Products will exceed Jastec’s existing capacity to supply the Products,
the parties will determine in good faith whether Jastec successfully can expand
its production capacity so as to meet ViewRay’s needs in a timely manner.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(c) Jastec will use Commercially Reasonable Efforts to meet all committed
delivery dates for Product and to achieve better than ninety five percent
(95%) on-time delivery performance. For purposes of this Section 3.4(c) Product
delivery shall be on-time if the delivery is made by: (i) the committed delivery
date specified in Section 3.3(a) or up to thirty (30) days earlier than the
committed delivery date specified in Section 3.3(a) for the initial 4 units of
Product; and (ii) the committed delivery date specified in Section 3.3(a) or up
to fourteen (14) days earlier than the committed delivery date specified in
Section 3.3(a) for all subsequent units of Product. Commencing with the delivery
of Product unit 5 a Product delivery shall be deemed late if it is delivered
more than thirty (30) days after the committed delivery date specified in
Section 3.3(a), and there shall be a price reduction on such late deliveries
equal to two percent (2%) of the purchase price of the units of Product that are
delivered late. Jastec shall reflect such price reduction, if possible, in its
invoice to ViewRay for the applicable Product units. In the event Jastec is
unable to reflect such price reduction in such invoice, ViewRay shall be
entitled to deduct the amount of the price reduction from any invoice due to
Jastec, including the invoice submitted by ViewRay for the applicable Product
units. Delivery of a partially completed Product, or a Product that does not
conform to the Specifications, shall be counted as a late delivery. If ViewRay
requests Jastec to deliver a unit of Product with a lead-time shorter than
specified in Section 3.3(a), and Jastec agrees to said earlier delivery date,
then no price reduction shall apply to such unit of Product under this
Section 3.4(c) until the late period extends beyond the lead-time specified in
Section 3.3(a).

3.5 Pricing. (a) ViewRay shall pay Jastec the prices set forth in Attachment 2
for the Products, Spare Parts and installation and support services provided by
Jastec to ViewRay pursuant to this this Agreement. ViewRay acknowledges that
Jastec has not received the TDP from [***] and that accordingly certain
materials costs and other design considerations are unknown by Jastec. The
pricing set forth in Attachment 2 is acknowledged as a best estimate, but will
be confirmed by Jastec within thirty (30) days of Jastec’s receipt of the TDP.
ViewRay has provided an estimated purchase price of direct materials for the
Bill of Materials used in the existing magnet supplied ViewRay by [***] in the
amount of $[***] (including [***] costs for Product testing at the Jastec
facility but excluding [***] costs at the ViewRay customer site) for purposes of
Jastec preparing their Product pricing specified in Attachment 2. If the actual
purchase price for the direct materials for the Bill of Materials exceeds $[***]
based upon Jastec’s review of the [***] TDP, then the Product pricing set forth
in Attachment 2 shall be adjusted so that the pricing provides Jastec with
[***]% overhead on materials and a [***]% profit margin on the Product.

(b) All payments will be made by wire transfer. Jastec will invoice ViewRay and
ViewRay shall pay Jastec in installments as set forth in Attachment 2.

(c) If ViewRay fails to make any payment due to Jastec under this Agreement by
the due date for payment, then, without limiting Jastec’s remedies under
Section 1 0.2, the overdue amount shall accrue interest at the rate of 1.5% per
annum above LIBOR (as published as of the closing of markets on the due date)
from the due date until the date of actual payment of the overdue amount. This
Section 3.5(c) shall not apply to payments that ViewRay contests in good faith
using the procedures in Section 10.2 during the pendency of such dispute;
provided that in the event ViewRay does not prevail in such dispute then
interest shall accrue from the date payment was due until the date ViewRay makes
payment and such payment shall when made shall be accompanied by all interest so
accrued.

(d) All payments shall be stated and paid in U.S. Dollars. If the exchange rate
for purchasing Japanese Yen with U.S. Dollars as stated in the Wall Street
Journal, New York edition increases or decreases by more than ten percent
(10%) from the rate of I U.S. Dollar to 100 Japanese Yen (the “Reference
Exchange Rate”) on the date ViewRay places a Purchase Order for Product, then
the parties shall adjust the prices set forth in Attachment 2 to reflect such
increase or decrease, as applicable; so that the adjustment is shared equally
(50% each) by ViewRay and Jastec. Such revised price shall become the new
Reference Exchange Rate, for purposes of calculating future increases or
decreases of more than ten percent (10%), shall be set at that of the
then-prevailing exchange rate.

(e) Jastec acknowledges that ViewRay must continually reduce the price of the
ViewRay system to increase the sales of such system and that this requires that
Jastec and ViewRay develop cost reduction strategies for the Product. Within
ninety (90) days following the Effective Date and at least quarterly thereafter,
Jastec and ViewRay will confer to identify and implement cost reductions.
Specific cost reduction projects mutually agreed will be effective immediately
upon implementation into the manufacturing process and will be reviewed
periodically and mutually agreed to by ViewRay and Jastec. Cost reductions
developed and proposed by ViewRay shall reduce the price of the Product by an
amount equal to the actual reduction in the cost of goods for the Product
including an amount representing the materials overhead allocable to such cost
of goods reduction and the profit margin allocable to such cost of goods
reduction). Cost reductions developed and proposed by Jastec and cost reductions
developed and proposed jointly by the parties shall reduce the price of the
Product [***] for the Product and [***] representing [***]. If a cost reduction
opportunity requires a capital investment, Jastec and ViewRay will [***]. The
parties shall follow the procedure specified in Section 2.4 with respect to
reviewing and approving changes pursuant to this Section 3.5.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

3.6 Shipping. Jastec shall arrange for shipment and invoicing to ViewRay of the
Products ordered by ViewRay via common carrier, FCA Jastec’s Kobe facility.
Unless otherwise stated in the applicable Purchase Order, Jastec will be
exporter of record and ViewRay will be importer of record for shipments
requiring export from the United States. Jastec will provide itemized invoicing
for any additional logistics services as agreed between the parties.

3.7 Acceptance; Defective Product. (a) Jastec shall perform all in-process and
finished Product tests required by the Product Specifications and the TDP,
including the factory acceptance test detailed in the ATP (when available), and
any additional quality control tests as mutually agreed from time-to-time. All
such tests and test results shall be performed, documented and summarized by
Jastec in accordance with the Product Specifications. Jastec shall promptly
notify ViewRay of any out-of-specification test results for either in-process or
finished Product. Each shipment of Product from Jastec to ViewRay shall contain
such quality control certificates as are necessary to show that the Product is
in conformity with the Product Specifications. Upon installation of the Product
by ViewRay at the ViewRay customer site, ViewRay shall test the Product against
the Product Specifications and notify Jastec whether or not the Product conforms
to the Product Specifications.

(b) Jastec will at its own expense and at no further cost to ViewRay repair or
replace Products that do not conform to the applicable warranties specified in
Section 7.2 during the applicable warranty period specified therein using the
procedure specified in this Section 3.7. ViewRay will notify Jastec in writing
of any alleged defect of Product and based upon the nature of the alleged
defect, will either request a Return Material Authorization (“RMA”) number from
Jastec or request that Jastec dispatch service personnel to inspect the
applicable Product in the field. If ViewRay requests that Jastec dispatch
service personnel, Jastec shall dispatch such service personnel within two
(2) days. If ViewRay requests a RMA number then Jastec shall within twenty-four
hours issue an RMA number and will promptly coordinate with ViewRay to arrange
for the removal of such Product from its installed site and return of such
Product to Jastec. Jastec will pay the cost of all shipping, rigging,
installation, commissioning and cryogens required for removal and replacement of
such Product. Jastec will use Commercially Reasonable Efforts to deliver
repaired or replacement Product to the ViewRay customer facility freight prepaid
and properly insured with earliest delivery that can be obtained. In the event
that Jastec reasonably determines that any allegedly nonconforming Product is in
fact not defective (including Product that has been modified, misused, abused or
the subject of unauthorized repair by a party other than ViewRay), Jastec will
notify ViewRay in writing and ViewRay will reimburse Jastec for all reasonable
costs and expenses related to the inspection, the cost of the replacement
Product (if any), and the cost of the return of such Product to ViewRay (if
applicable). If ViewRay disputes Jastec’s determination that a Product is not
defective, the dispute will be discussed and resolved using the procedure
provided in Section 10.2.

3.8 Jastec Product Support. ViewRay will provide ViewRay service and support to
its customers for the ViewRay system incorporating the Product. During the Term,
Jastec will (a) provide on-site support for ViewRay’s installation for the
initial [***] units of Product and (b) upon ViewRay’s request provide
telephonic, email and (if requested by ViewRay) on-site engineering support
services to ViewRay (and not to ViewRay customers) for Products that are the
subject of failures in the field. The pricing for such support services are set
forth in Attachment 2.

3.9 Spare Parts. Jastec will inventory a mutually agreed list of spare parts for
the Product in sufficient quantities and at appropriate locations to permit
ViewRay to deliver front line support to the ViewRay customers at a 98%
availability rate and within 4 hours of notification of a failure of the
Product. Jastec will enter into appropriate agreements with key OEM suppliers
where possible to develop repair/refurbish programs for applicable high value
parts, modules or field replaceable assemblies for Product. In order to maximize
service levels to the customer and minimize inventory levels cycle times of
processes such as repair and return of material need to be as low as possible.

3.10 Corrective Action Plan. (a) If Jastec fails to supply Product ordered by
ViewRay in accordance with Section 3.3, then Jastec shall within [***] of said
failure present ViewRay with a plan to remedy the problem and shall use
Commercially Reasonable Efforts to execute such plan and remedy the problem. If
Jastec is unable to remedy the problem within [***] after its initial failure to
supply, then Jastec shall consult with ViewRay and the parties shall work
together to remedy the problem. If Jastec is unable to remedy the supply problem
after an aggregate period of [***] (or longer as agreed in writing by the
parties), commencing with the date upon which such failure to supply began, then
ViewRay may at its option, and upon notice to Jastec, terminate this Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) If ViewRay notifies Jastec that ViewRay will terminate this Agreement in
accordance with Section 3.10(a), then Jastec shall (i) cooperate with ViewRay to
cause the release of the then most recent TDP, including any changes to the TDP
from the then most recent update provided ViewRay pursuant to Section 3.10(c));
and (ii) provide ViewRay or its designee, upon request, with reasonable
assistance in establishing a manufacturing line. ViewRay shall pay Jastec’s
reasonable travel and living expenses in providing such assistance. ViewRay
shall require any third party ViewRay designates to manufacture Products to
agree in writing to observe the terms of this Agreement relating to
confidentiality and the use of Jastec Intellectual Property.

(c) Jastec shall deliver to ViewRay in accordance with Attachment 1 an updated
TDP for the Product containing all information necessary or useful for ViewRay
or its designee to manufacture Products conforming with the Specifications (and
any enhancements, modifications, upgrades, corrections, and components to the
Product developed during the term of this Agreement), including any detailed
mechanical drawings, assembly drawings, component specification drawings,
assembly drawings, electrical schematics, manufacturing instructions, testing
equipment vendors (and detailed modification notes for any modifications made to
such testing equipment for purposes of testing the Products) equipment settings,
supply chain information, costed bills of materials, testing procedures, or
other information as well as any manuals, programmers notes, and other materials
needed to access and use such materials (collectively, the “TDP Update”). Jastec
shall maintain the TDP Update and provide ViewRay on an annual basis with a
written copy any changes in the TDP Update.

4. QUALITY ASSURANCE; SUPPORT

4.1 Manufacturing Practices; Testing. Jastec shall manufacture the Products in
accordance with the Specifications. Jastec will install and maintain effective
quality control systems, conduct quality assurance testing and keep
comprehensive process control records conforming to ( 1) appropriate best
practices, including the then applicable good manufacturing practices
regulations of the U.S. Food and Drug Administration (“FDA”) under 21 C.F.R.
Part 820 or comparable regulations of any other supra-national, regional,
federal, state, or local regulatory agency or authority that has authority to
grant registrations, authorizations, licenses and approvals necessary for the
commercial manufacture, distribution, marketing, promotion, sale, use,
importation, or exportation of the Products (each, including the FDA, a
“Regulatory Authority”) that apply to the manufacture of the Product
(“Applicable Standards”) including specifically ISO 9001 certification and ISO
13485 certification (which may be used in lieu of 21 C.F.R. Part 820); and
(3) other requirements set forth herein. It is understood that Jastec does not
currently hold ISO 13485 certification, but Jastec shall use Commercially
Reasonable Efforts to obtain ISO 13485 certification.

4.2 Regulatory Clearances. ViewRay will have sole responsibility and authority
for obtaining and maintaining regulatory clearance of the ViewRay system
incorporating the Product (and all improvements or variations to such ViewRay
system incorporating the Product developed during the term of this Agreement),
including without limitation obtaining and maintaining approvals and clearances
from the FDA and any other Regulatory Authority necessary for the ViewRay system
incorporating the Product or the commercial distribution and sale of the ViewRay
system incorporating the Product. All regulatory filings with the FDA or any
other Regulatory Authority relating to the ViewRay system incorporating the
Product will be made in the name of ViewRay or its designee and ViewRay will be
responsible for maintaining the required records for such system.

4.3 Quality Assurance Inspections. (a) During regular business hours and upon
reasonable advance notice and in a manner that does not disrupt or interfere
with the business of Jastec, Jastec will permit ViewRay and its agents to
inspect the facilities of Jastec, pertaining to the Products and provide access
to Jastec’s manufacturing quality control documentation related to the Products
to the extent necessary for, and for the purpose of assessing Jastec’s
compliance with this Agreement. As a condition of provision to ViewRay agents of
access to Jastec’s facilities and documentation, all information obtained by
ViewRay agents as a result of such access will be Jastec Confidential
Information for purposes of this Agreement. Jastec may require any agent of
ViewRay seeking access to Jastec’s facilities under this Section 4.3(a), as a
condition to such access, to execute a standard confidentiality agreement with
Jastec under which such agent agrees to treat information disclosed during such
inspection as the Confidential Information of Jastec under terms and conditions
no less restrictive than the terms contained in Section 6.2.

(b) Jastec will allow representatives of the FDA or any other Regulatory
Authority with jurisdiction over the manufacture, marketing, distribution and
sale of the Products to tour and inspect the facilities utilized by Jastec in
the manufacture of the Product, and will cooperate with such representatives in
every reasonable manner. Jastec

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

will promptly (within twenty four (24) hours) provide ViewRay notice of all
inspections of Jastec’s facilities by inspectors of the FDA or any other
Regulatory Authority reasonably related to its performance hereunder or the
subject matter of this Agreement and will permit ViewRay to attend such
inspections. Jastec will provide ViewRay with copies of any notices of adverse
findings, regulatory letters or similar writings it receives from any Regulatory
Authority setting forth adverse findings or non-compliance with Applicable Laws,
regulations or standards relating to the Products supplied by Jastec hereunder
within two (2) working days of its receipt thereof, and Jastec’s written
response to such Regulatory Authority not later than the date of its submission
thereof.

(c) If an inspection pursuant to Section 4.3 (a) reveals that the facilities
used to manufacture Products do not satisfy the Applicable Standards in all
material respects, then ViewRay will promptly provide to Jastec written notice
of such fact, which notice will contain in reasonable detail the deficiencies
found in the manufacturing facilities and, if practicable, those steps ViewRay
believes Jastec should undertake in order to remedy such deficiencies. Jastec
will remedy such deficiencies within a reasonable period of time after receipt
of such written notice and provide evidence of this corrective action to ViewRay
as requested.

(d) Jastec will maintain manufacturing quality documentation and will certify
that Product was manufactured and tested in accordance with the Specifications
and Applicable Standards. ViewRay may request copies of such certifications as
part of the inspections permitted under Section 4.3(a).

(e) Jastec will comply with the Specifications and Applicable Standards in its
manufacturing of the Products. Prior to shipping any Product, Jastec will carry
out the Product tests specified in the applicable Specifications on each unit of
Product. If a Product or any part of a Product fails to meet the Specifications,
the Product will be repaired or replaced by Jastec as set forth in Section 7.3
and the relevant test will be repeated until such Product passes such test
requirements. No Product will be shipped to ViewRay or its designee without
passing all tests specified in the Specifications. Certification of conformance
and/or test reports will be provided on request with each unit as evidence of
compliance.

4.4 Recalls. (a) ViewRay will provide Jastec with ViewRay’s standard operating
procedures (“SOPs”) as to recalls. If either party becomes aware of information
about any Product indicating that it may not conform to the Specifications, it
will promptly so notify the other party. The parties will promptly confer to
discuss such circumstances and to consider appropriate courses of action, which
courses of action will be consistent with the SOPs. ViewRay will have the right
to initiate, and will bear all costs associated with, a recall, withdrawal, or
field correction of the ViewRay system incorporating the Product for any reason;
provided that ViewRay may proceed against Jastec pursuant to Section 7.3 if such
recall, withdrawal, or field correction of the ViewRay system incorporating the
Product is the direct result of (i) any breach by Jastec of its duties under the
Agreement or (ii) Jastec’s negligence or willful misconduct.

(b) With respect to any recall, withdrawal, or field correction of a Product
incorporated in a ViewRay system, ViewRay or its designee will be responsible
for coordinating all of the necessary activities in connection with such recall,
withdrawal, or field correction. ViewRay and Jastec will coordinate any
statements to customers and the media, including, but not limited to, press
releases and interviews for publication or broadcast and neither party will
issue any such statements without consulting with the other and neither party
shall identify the other party in any such statements without the other party’s
written consent, not to be unreasonably withheld, except as required by a
Regulatory Authority. The parties will reasonably cooperate with each other in
the conduct of such activities and will perform any acts reasonably requested by
the other party to facilitate the recall, withdrawal or field correction. Each
party will keep the other party fully informed of progress and in relation to
all material decisions or actions such party undertakes pursuant to this
Section 4.4(b).

(c) Each party will promptly (within two (2) working days unless a shorter time
period is required under Applicable Law) notify the other party in writing of
any event or complaint that gives rise or could give rise to the need to file a
Medical Device Report (an “MDR”) within the meaning of the Federal Food, Drug
and Cosmetic Act of 1941, as amended or a similar report under the laws or
regulations administered by any Regulatory Authority (collectively, an “AER”),
with respect to any Product or the manufacture, distribution or use thereof in
accordance with the MDR regulation, 21 C.P.R. Part 803 or similar regulations
covering AER’s. Each such written notice will be Confidential Information under
this Agreement. If, as a result of any corrective action or any final,
non-appealable or non-appealed governmental or court action, an AER is required
to be issued for any Product sold hereunder, ViewRay will bear the costs and
expenses of and will be responsible for all corrective actions associated with
such AER but may proceed against Jastec pursuant to Section 8.3 if such AER is
the direct result of (i) any breach by Jastec of its duties under the Agreement
or (ii) Jastec’s negligence or willful misconduct.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

5. LICENSES; PROPRIETARY RIGHTS

5.1 Jastec Licenses. (a) Jastec hereby assigns and agrees to assign to ViewRay
title to all Deliverables and other work product that results from Jastec’s
performance of the Program, including any Program Intellectual Property Rights
embodied in Deliverables or work product, whether such Program Intellectual
Property Rights are owned solely by Jastec or jointly by Jastec and ViewRay.
ViewRay’s title in such Deliverables and work product and Program Intellectual
Property shall not include any Jastec Intellectual Property embodied in such
Deliverables or work product. Title to all such Jastec Intellectual Property
shall remain vested in Jastec and this Agreement does not convey to ViewRay any
ownership rights in any portion of such Jastec Intellectual Property by
implication, estoppel or otherwise. With respect to such Jastec Intellectual
Property for which Jastec retains title, Jastec hereby grants and agrees to
grant to ViewRay a non-exclusive, worldwide, perpetual, paid-up and royalty-free
license, including the right to grant sublicenses, to use such Jastec
Intellectual Property owned by Jastec to the extent necessary or useful for
ViewRay to develop, make, have made, use, reproduce, prepare derivative works,
modify, market, sell, distribute and import products and deliver services that
embody or utilize the Products for medical applications. ViewRay will not use
Jastec Intellectual Property for any other purpose, without Jastec’s prior
written permission. For the avoidance of doubt, it is understood and agreed that
the license to use Jastec Intellectual Property granted under this
Section 5.1(a) includes the Jastec magnet shimming software and related
documentation.

(b) The license granted under this Section 5.1 shall be treated as a license of
rights to “intellectual property” (as defined in Section I 01 (56) of Title 11
of the United States Code, as amended (the “Bankruptcy Code”)) for purposes of
Section 365(n) of the Bankruptcy Code. The parties agree that ViewRay may elect
to retain and may fully exercise all of its rights and elections under the
Bankruptcy Code provided, that it abides by the terms of this Agreement.

5.2 ViewRay Licenses. (a) ViewRay hereby grants and agrees to grant to Jastec,
solely to provide the applicable services under this Agreement and to supply
Products to ViewRay, a non-exclusive, paid-up and royalty-free license to use
the ViewRay Intellectual Property and the Program Intellectual Property owned by
ViewRay in connection with its performance of the Program and its supply of
Products. Upon the expiration or termination of this Agreement, Jastec’s license
shall terminate and be of no further force or effect.

(b) ViewRay hereby grants and agrees to grant to Jastec a non-exclusive,
worldwide, perpetual, paid-up and royalty-free license, including the right to
grant sublicenses, to use Program Intellectual Property with respect to which
Jastec personnel are named as inventors that is assigned to ViewRay in
accordance with Section 5.1 to the extent necessary or useful for Jastec to
develop, make, have made, use, reproduce, prepare derivative works, modify,
market, sell, distribute and import products for medical applications that are
not competitive with the products sold by ViewRay.

5.3 Reservation of Rights. (a) This Agreement does not convey to ViewRay any
ownership rights in any portion of any Jastec Intellectual Property by
implication, estoppel or otherwise, but constitutes only a license to use the
Jastec Intellectual Property as necessary to give effect to the license and in
accordance with all of the terms of this Agreement. Title to the Jastec
Intellectual Property shall at all times remain vested in Jastec. All rights in
and to the Jastec Intellectual Property not expressly granted under this
Agreement are reserved to and retained by Jastec.

(b) This Agreement does not convey to Jastec any ownership rights in any portion
of the ViewRay Intellectual Property or the Program Intellectual Property owned
by ViewRay by implication, estoppel or otherwise. Title to the ViewRay
Intellectual Property and the Program Intellectual Property owned by ViewRay
shall at all times remain vested in ViewRay. All rights in and to the ViewRay
Intellectual Property and the Program Intellectual Property owned by ViewRay not
expressly granted under this Agreement are reserved to and retained by ViewRay.

(c) Title to and any interest in Program Intellectual Property shall be the
property of ViewRay and assigned to ViewRay in accordance with Section 5.1.

(d) For purposes of this Agreement, except as otherwise set forth in this
Agreement, the determination of as to which party invented any invention will be
made in accordance with the standards of inventorship and conception under title
35 of the U.S. Code and title 37 of the U.S. Code of Federal Regulations.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

6. CONFIDENTIALITY

6.1 Publicity. The terms of this Agreement (including its existence) shall be
treated as the Confidential Information of both parties and neither party will
issue any press release or make any other statement, written or oral, to the
public, the press or otherwise, relating to this Agreement and the transactions
contemplated by this Agreement that has not previously been approved in writing
by the other party. Nothing in this Section 6.1 shall prohibit a party from
making such disclosures to the extent required under applicable federal or state
securities laws or any rule or regulation of any nationally recognized
securities exchange. In such event, however, the disclosing party shall use good
faith efforts to notify and consult with the other party prior to such
disclosure and, where applicable, shall diligently seek confidential treatment
to the extent such treatment is available under applicable securities laws. Each
party may provide a copy of this Agreement or disclose the terms of this
Agreement: (a) to any finance provider in conjunction with a financing
transaction, if such finance provider agrees to keep the terms of this Agreement
confidential, (b) to enforce its rights under this Agreement in a proceeding in
accordance with Section 10.2, (c) to any legal or financial advisor of such
party, or (d) to current/prospective investors provided such investors are
subject to a confidentiality agreement that is consistent with the terms of
Section 6.2 regarding protection of Confidential Information of the other party.

6.2 Confidentiality. (a) Confidential Information of each party will be used by
the other party solely for the purposes permitted by this Agreement. All
Confidential Information of a disclosing party, will be received and held in
confidence by the receiving party, subject to the provisions of this Agreement.
Each party acknowledges that, except for the rights expressly granted under this
Agreement, it will not obtain any rights of any sort in or to the Confidential
Information of the other party as a result of such disclosure and that any such
rights must be the subject of separate written agreement(s).

(b) Each party will restrict disclosure of the other party’s Confidential
Information to those of its employees and consultants to whom it is necessary or
useful to disclose such Confidential Information in connection with the purposes
permitted under this Agreement. Each party shall use reasonable efforts,
including at least efforts commensurate with those employed by the party for the
protection of its own Confidential Information, to protect the Confidential
Information of the other party. For the avoidance of doubt, it is understood and
agreed that Jastec may provide Confidential Information of ViewRay pursuant to
this Section 6.2 to: (i) representatives of its parent company Kobe Steel as
necessary or useful to obtain research and development support and (ii) third
party component suppliers as necessary or useful to obtain components for the
manufacture of the Product, provided such third party component suppliers are
subject to a written confidentiality agreement containing terms consistent with
the terms of this Section 6.2 with respect to the protection of the other
party’s confidential information.

(c) Nothing herein shall prevent a receiving party from disclosing all or part
of the Confidential Information of the other party in response to a court order
or other legal proceeding requesting disclosure of same; provided, the party
that receives such order or process provides prompt notice to the disclosing
party before making any disclosure (to the extent possible) and permits the
disclosing party to oppose or narrow such request for disclosure and supports
any of the disclosing party’s reasonable efforts to oppose such request (at
disclosing party’s expense), and only to the extent necessary to comply with
such request. Disclosure of Confidential Information pursuant to this
Section 6.2(c) will not alter the character of that information as Confidential
Information hereunder.

7. REPRESENTATIONS AND WARRANTIES.

7.1 Authorization; Enforceability. Each of ViewRay and Jastec represents and
warrants to the other party that: (a) it is duly organized and validly existing
under the laws of its jurisdiction of organization and has all requisite power
and authority to enter into this Agreement; (b) it is duly authorized by all
requisite action to execute, deliver and perform this Agreement and to
consummate the transactions contemplated hereby, and that the same do not
conflict or cause a default with respect to such party’s obligations under any
other agreement; (c) it has duly executed and delivered this Agreement; and
(d) it is authorized to disclose any and all Confidential Information made
available to the other party pursuant to this Agreement.

7.2 Products. (a) Jastec warrants to ViewRay that all Products supplied to
ViewRay pursuant to this Agreement shall: (i) for a period of eighteen
(18) months from the date of the Product is commissioned following installation
and satisfaction of the installation acceptance tests contained in the ATP at
the ViewRay customer site in accordance with Section 3.7, conform to the
Specifications, (ii) be manufactured, labeled, packaged, stored and tested
(while in the possession or control of Jastec) in accordance with the
Specifications current as of the date of manufacture and the Applicable Laws and
regulations in relation to the manufacture and testing of the Product (including
all Applicable Standards), and (iii) be free of defects in materials or
workmanship. This warranty does not apply to any non-conformity of the Products
in the event and to the extent resulting from misuse, mishandling or storage in
an improper environment in each case by any party other than Jastec or its
agents.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

(b) Jastec warrants to ViewRay that all Products shall be delivered free and
clear of all liens and encumbrances.

7.3 Remedy. In the event any Products purchased by ViewRay from Jastec fail to
conform to the warranty set forth in Section 7.2 and Jastec receives written
notice of such nonconformity during the applicable warranty period, Jastec
shall, at Jastec’s option, repair or replace the Products using the procedures
set forth in Section 3.7(b). ViewRay shall notify Jastec of any such
nonconformity in accordance with Section 3.7(b). It is understood and agreed
that the remedy set forth in this Section 7.3 shall be the sole and exclusive
remedy for defects or non-conformances in a Product once its warranty period
begins, excepting only a party’s remedies with respect to third party claims
arising pursuant to Sections 8.2-8.3.

7.4 Disclaimer. (a) EXCEPT FOR THE WARRANTIES EXPRESSLY MADE IN SECTION 7.1 AND
SECTION 7.2, NEITHER PARTY MAKES ANY OTHER REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED (WHETHER WRITTEN OR ORAL), INCLUDING, WITHOUT LIMITATION ANY
WARRANTY OF MERCHANTABILITY OR ANY WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE
WITH RESPECT TO ANY MATTER WHATSOEVER, INCLUDING BUT NOT LIMITED TO, THE
PRODUCTS.

(b) THE REPRESENTATIONS A:t\D WARRANTIES OF EXTEND ONLY TO THE OTHER PARTY.
NEITHER PARTY WILL BE LIABLE FOR ANY CLAIM OR DEMAND AGAINST SUCH OTHER PARTY BY
A THIRD PARTY, EXCEPT TO THE EXTENT PROVIDED IN SECTIONS 8.2-8.3.

8. RISK ALLOCATION

8.1 Limitation of Liability. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER SECTION 6.2, IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
LOST PROFITS OR SAVINGS OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY, REGARDLESS OF WHETHER THE PARTIES HAVE ADVISED OR BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.

8.2 Indemnification of ViewRay. Subject to the provisions of Section 8.4, Jastec
will defend, indemnify, and hold harmless ViewRay and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “ViewRay Indemnified Party”) from and against any claim, suit,
demand, loss, damage, expense (including reasonable attorneys’ fees of ViewRay
Indemnified Party(ies) and those that maybe asserted by a third party) or
liability (collectively, “Losses”) arising from any third party claim or
proceeding against the ViewRay Indemnified Party(ies) by any third party to the
extent that such claim or proceeding is based on: (a) a third party assertion
that the Products infringe any third party Intellectual Property Rights; or
(b) a third party allegation of product liability or personal injury arising
from or relating to a manufacturing defect of the Products. The foregoing
indemnification action shall not apply in the event and to the extent that such
Losses arose as a result of any ViewRay Indemnified Party’s negligence,
intentional misconduct or breach of this Agreement.

8.3 Indemnification of Jastec. Subject to the provisions of Section 8.4, ViewRay
will defend, indemnify, and hold harmless Jastec and its Affiliates, officers,
directors, employees, agents, and their successors and assigns (each, in such
capacity, an “Jastec Indemnified Party”) from and against any Losses arising
from any third party claim or proceeding against the Jastec Indemnified
Party(ies) by any third party to the extent that such claim or proceeding is
based on: (a) any third party allegation of infringement of third party
Intellectual Property Rights, where such claim is based upon the combination,
operation or use of the Products with non-Jastec technology and products in a
manner not explicitly contemplated by this Agreement, if such claim of
infringement would have been avoided but for such combination, operation or use;
or (b) any third party allegation of product liability or personal injury
arising from or relating to the ViewRay products or services (other than due to
the failure of a Product). The foregoing indemnification action shall not apply
in the event and to the extent that such Losses arose as a result of any Jastec
Indemnified Party’s negligence, intentional misconduct or breach of this
Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

8.4 Procedure. To receive the benefit of indemnification under Section 8.2 or
Section 8.3, the ViewRay Indemnified Party or Jastec Indemnified Party, as
applicable, must: (a) promptly notify the party from whom indemnification is
sought (each, an “Indemnifying Party”) of any claim or proceeding; provided,
that failure to give such notice shall not relieve Indemnifying Party of its
indemnification obligations except where, and solely to the extent that, such
failure actually and materially prejudices the rights of Indemnifying Party;
(b) provide reasonable cooperation to the Indemnifying Party (and its insurer),
as reasonably requested, at Indemnifying Party’s cost and expense; and
(c) tender to the Indemnifying Party (and its insurer) full authority to defend
or settle the claim or suit; provided that no settlement requiring any admission
by the Indemnified Party or that imposes any obligation on the Indemnified Party
shall be made without the Indemnified Party’s consent. Neither party has any
obligation to indemnify the other party in connection with any settlement made
without the Indemnifying Party’s written consent. The Indemnified Party has the
right to participate at its own expense in the claim or suit and in selecting
counsel therefore.

8.5 Insurance. Each party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated. It is understood that such insurance shall not be construed
to create a limit of either party’s liability with respect to its
indemnification obligations under this Section 8. Each party shall cause the
other to be listed as an additional named insured on such policy(ies) and shall
provide the other with written evidence of such insurance upon request. Each
party shall provide the other with written notice at least fifteen (15) days
prior to the cancellation, non-renewal or material change in such insurance or
self-insurance which materially adversely affects the rights of the other party
hereunder. If such party does not obtain replacement insurance or take other
measures that allow it to provide comparable coverage within such 15-day period,
the other party shall have the right to terminate this Agreement effective at
the end of such 15-day period without notice or any additional waiting periods.

9. TERM AND TERMINATION

9.1 Term. This Agreement shall take effect as of the Effective Date and shall
remain in effect until the fifth anniversary of the Effective Date (the “Initial
Term”), unless sooner terminated in accordance with Section 9.2. This Agreement
shall automatically be renewed for successive two (2) year increments (each, a
“Renewal Term” and together with the Initial Term, the “Term”) unless (i) in the
case of ViewRay as the terminating party, ViewRay requests in writing, at least
one-year prior to the expiration of the then-current term, and (ii) in the case
of Jastec as the terminating party, Jastec requests in writing, at least
one-year prior to the expiration of the then-current term, that this Agreement
not be so renewed.

9.2 Termination. (a) Either party may terminate this Agreement upon sixty
(60) days written notice if the other party commits a material breach of this
Agreement unless such breach is cured within the sixty (60) day notice period,
or if such breach is not capable of being cured within sixty (60) days unless
such party during such sixty (60) day period initiates actions reasonably
expected to cure the breach and thereafter diligently proceeds to cure the
breach.

(b) ViewRay may terminate this Agreement with notice to Jastec if a supply
failure occurs and is not cured within the period specified in Section 3.10(a).

(c) The “disadvantaged party” (as defined in Section 10.14) shall have the right
to terminate this Agreement upon thirty (30) days’ notice if a Force Majeure
condition has prevented performance by the other party for more than sixty
(60) consecutive days or an aggregate one hundred twenty (120) days in any
12-month period.

(d) If either party shall: (i) become bankrupt or insolvent; (ii) file for a
petition thereof; (iii) make an assignment for the benefit of creditors; or
(iv) have a receiver appointed for its assets, then the other party shall be
entitled to terminate this Agreement immediately upon written notice to such
party.

(e) Either party may terminate this Agreement with notice to the other party
delivered within two (2) Business Days after Jastec delivers notice to ViewRay
in accordance with Section 2.1(b) that it is not able to produce the Product.

(f) The parties may also terminate this Agreement at any time by mutual
agreement.

9.3 Effect of Termination. (a) Upon termination (including expiration) of this
Agreement for any reason each party shall return to the other party or certify
in writing to the other party that it has destroyed all documents (including
those stored on computer systems and networks) and other tangible items it or
its employees or agents have received or created pertaining, referring or
relating to the Confidential Information of the other party; provided,

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

that a party is permitted to retain one copy of such materials in its legal
files to be used to verify compliance with its obligations hereunder; and
provided further that this Section 9.3(a) requires each party to (if it elects
to destroy the other party’s Confidential Information to delete any Confidential
Information residing on computer storage devices, but does not include deletion
of archival backups copies which are automatically generated and cannot
reasonably or practically be destroyed or returned,

(b) Nothing herein shall be construed to release either party of any obligation
which matured prior to the effective date of any termination. Either party’s
liability for any uncontested charges, payments or expenses due to the other
party that accrued prior to the termination date shall not be extinguished by
termination, and such amounts (if not otherwise due on an earlier date) shall be
immediately due and payable on the termination date.

(c) Upon termination or expiration of this Agreement for any reason, ViewRay
will have the right to continue to sell all unsold Products that are in its
possession or that are subject to an open ViewRay Purchase Order as of the
effective date of such termination or expiration. In addition, upon termination
or expiration of this Agreement for any reason, Jastec will continue to supply
ViewRay with Products for a period of five (5) years after termination or
expiration to wind-down the supply of Products for ViewRay from Jastec, provided
that if termination was effected by Jastec as a result of ViewRay’s material
breach of this Agreement then ViewRay will promptly pay all sums due Jastec
under this Agreement as of the date of termination. The supply of Products by
Jastec pursuant to this Section 9.3(c) shall be subject to the provisions of
Sections 4-8.

(d) Upon any termination or expiration of this Agreement, at ViewRay’s request,
Jastec will continue to provide ViewRay with support services in accordance with
Section 3.8 and Spare Parts in accordance with Section 3.9 for Products that are
installed at a ViewRay customer site or in ViewRay’s possession or that are
subject to an open ViewRay Purchase Order as of the effective date of such
termination or expiration or that ViewRay purchases pursuant to Section 9.3(c)
for a period of at least ten (10) years from the date such units of Product are
commissioned at the ViewRay customer site.

9.4 Survival. Sections 1, 2.6, 3.10, 4.1, 4.2, 4.3(b), 4.4, 5-8, 9.3 (and the
Sections of this Agreement referenced therein), 9.4 10.1-10.4, and 10.6-10.13
shall survive any termination or expiration of this Agreement. For the avoidance
of doubt, it is understood and agreed that termination by either party pursuant
to Section 9 .2(e) shall not entitle either party to seek monetary damages from
the other party and that the provisions of Section 9.3(c)-(d) shall not apply in
case of a termination pursuant to Section 9.2(e).

10. GENERAL PROVISIONS.

10.1 Governing Law. This Agreement shall be governed and construed in accordance
with the internal, substantive laws of New York, to the exclusion of any choice
or conflict of laws rule or provision that would result in the application of
the substantive law of any other jurisdiction. The United Nations Convention on
Contracts for the International Sale of Goods shall not apply to this Agreement
or the transactions contemplated by this Agreement.

10.2 Dispute Resolution. (a) The parties will attempt to settle any claim or
controversy arising out of this Agreement or the subject matter hereof through
consultation and negotiation in good faith in a spirit of mutual cooperation.
Such matters will be initially addressed by the Vice President of Manufacturing
of ViewRay and the General Manager of Sales of Jastec, who shall use reasonable
efforts to attempt to resolve the dispute through good faith negotiations by
telephone or in person as may be agreed. If they fail to resolve the dispute
within thirty (30) days after either party notifies the other of the dispute,
then the matter will be escalated to the Chief Executive Officer of ViewRay and
the Chief Executive Officer of Jastec, or their designees for resolution. They
will use reasonable efforts to attempt to resolve the dispute through good faith
negotiations by telephone or in person as may be agreed. If they fail to resolve
the dispute within thirty (30) days after it is referred to them and do not
mutually agree to extend the time for negotiation, then the dispute will be
submitted to arbitration in accordance with the procedure set forth in
Section 10.2(b).

(b) Except with respect to actions by either party seeking equitable or
declaratory relief, any claim or controversy arising in whole or in part under
or in connection with this Agreement or the subject matter hereof that is not
resolved pursuant to Section 10.2(a) will be referred to and finally resolved by
arbitration in accordance with the Rules of the International Chamber of
Commerce (the “Rules”) as such Rules may be modified by this Agreement, by one
arbitrator, who will be agreed upon by the parties. If the parties are unable to
agree upon a single arbitrator within thirty (30) days following the date
arbitration is demanded, three arbitrators will be used, one selected by

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

each party within ten (10) days after the conclusion of the 30-day period and a
third selected by the first two within 10 days thereafter. Unless the parties
agree otherwise, they will be limited in their discovery to directly relevant
documents. Responses or objections to a document request will be served twenty
(20) days after receipt of the request. The arbitrator(s) will resolve any
discovery disputes. Either party may commence arbitration proceedings by notice
to the other party. Unless otherwise agreed by the parties, all such arbitration
proceedings will be held in [San Francisco, California]. All arbitration
proceedings will be conducted in the English language and the arbitrator(s) will
apply the law of New York. The arbitrator(s) will only have the authority to
award actual money damages (with interest on unpaid amounts from the date due)
and, except with respect to a breach or nonperformance of any provision of this
Agreement relating to Confidential Information, the arbitrator(s) will not have
the authority to award indirect, incidental, consequential, exemplary, special
or punitive damages, and the parties expressly waive any claimed right to such
damages. The arbitrator(s) also shall be authorized to grant any temporary,
preliminary or permanent equitable remedy or relief the arbitrators deem just
and equitable and within the scope of this Agreement, including an injunction or
order for specific performance. The award of the arbitrator(s) shall be the sole
and exclusive remedy of the parties. The arbitration will be of each party’s
individual claims only, and no claim of any other party will be subject to
arbitration in such proceeding. The parties will share the costs and expenses of
the arbitration, but not the costs and expenses of the parties, equally. If a
party fails to proceed with arbitration, unsuccessfully challenges the
arbitration award, or fails to comply with the arbitration award, the other
party is entitled to costs, including reasonable attorneys’ fees, for having to
compel arbitration or defend or enforce the award. Except as otherwise required
by law, the parties and the arbitrator(s) will maintain as confidential all
information or documents obtained during the arbitration process, including the
resolution of the dispute. Judgment on the award granted in any arbitration
hereunder may be entered in any court having jurisdiction over the award or any
of the parties or any of their respective assets. The parties knowingly and
voluntarily waive their rights to have their dispute tried and adjudicated by a
judge and jury except as expressly provided herein.

(c) Nothing in this Section 10.2 will prevent a party from resorting to judicial
proceedings if: (i) interim relief from a court is necessary to prevent serious
and irreparable injury to such party; or (ii) litigation is required to be filed
prior to the running of the applicable statute of limitations. The use of any
alternative dispute resolution procedure will not be construed under the
doctrine of latches, waiver or estoppel to affect adversely the rights of either
party.

10.3 Amendment and Waiver. No provision of or right under this Agreement shall
be deemed to have been waived by any act or acquiescence on the part of either
party, its agents or employees, but only by an instrument in writing signed by
an authorized officer of each party. No waiver by either party of any breach of
this Agreement by the other party shall be effective as to any other breach,
whether of the same or any other term or condition and whether occurring before
or after the date of such waiver.

10.4 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any third party. This Agreement and the relations hereby established
by and between ViewRay and Jastec do not constitute a partnership, joint
venture, franchise, agency or contract of employment. Neither party is granted,
and neither party shall exercise, the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of the other party or
its Affiliates. Each party shall be solely responsible for compensating all its
personnel and for payment of all related FICA, workers’ compensation,
unemployment and withholding taxes. Neither party shall provide the other
party’s personnel with any benefits, including but not limited to compensation
for insurance premiums, paid sick leave or retirement benefits.

10.5 Assignment. Neither party may assign this Agreement or any of its rights
and obligations under this Agreement without the prior written consent of the
other party; provided, that ViewRay may assign this Agreement without the
consent of Jastec to an Affiliate or in connection with any merger, acquisition,
or sale a majority of its’ voting stock or a sale of substantially all of its’
assets. Any purported assignment in violation of this Section 10.5 shall be null
and void.

10.6 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.

10.7 Notices. Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to the other shall be in writing and shall be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
three (3) Business Days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective one
(1) Business Day after it is deposited with such courier), or sent by telefax
(such notice sent by telefax

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

to be effective when sent, if confirmed by certified or registered mail or
overnight courier as aforesaid) to the address set forth on the signature page
to this Agreement or to such other place as any party may designate as to itself
by written notice to the other party.

10.8 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.

10.9 Captions. Captions of the Sections and paragraphs of this Agreement are for
reference purposes only and do not constitute terms or conditions of this
Agreement and shall not limit or affect the meaning or construction of the terms
and conditions hereof.

10.10 Word Meanings. Words such as herein, hereinafter, hereof and hereunder
refer to this Agreement as a whole and not merely to a section or paragraph in
which such words appear, unless the context otherwise requires. The singular
shall include the plural, and each masculine, feminine and neuter reference
shall include and refer also to the others, unless the context otherwise
requires.

10.11 Entire Agreement. The terms and provisions contained in this Agreement
(including the Attachments) constitute the entire understanding of the parties
with respect to the transactions and matters contemplated hereby and supersede
all previous communications, representations, agreements and understandings
relating to the subject matter hereof. No representations, inducements, promises
or agreements, whether oral or otherwise, between the parties not contained in
this Agreement shall be of any force or effect. No agreement or understanding
extending this Agreement or varying its terms (including any inconsistent terms
in any purchase order, acknowledgment or similar form) shall be binding upon
either party unless it is in a writing specifically referring to this Agreement
and signed by a duly authorized representative of the applicable party.

10.12 Rules of Construction. The parties agree that they have participated
equally in the formation of this Agreement and that the language and terms of
this Agreement shall not be construed against either party by reason of the
extent to which such party or its professional advisors participated in the
preparation of this Agreement.

10.13 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile signatures shall be accepted
as original signatures, orders may be transmitted electronically and any
document created pursuant to this Agreement may be maintained in an electronic
document storage and retrieval system, a copy of which shall be considered an
original.

10.14 Force Majeure. Except as otherwise provided in this Agreement, in the
event that a delay or failure of a party to comply with any obligation created
by this Agreement is caused by acts of God, wars (declared or undeclared and
including the continuance, expansion or new outbreak of any war or conflict now
in existence), revolution, civil commotion, acts of public enemy, labor strikes
(other than employees of the affected party), terrorism, embargo or acts of
government in its sovereign capacity, or other cause outside the reasonable
control of the affected party and without its fault or negligence (collectively,
“Force Majeure”), the “affected party” will, after giving prompt notice to the
“disadvantaged party,” be excused from such performance on a day-to-day basis
during the continuance of such prevention, restriction, or interference (and the
disadvantaged party will likewise be excused from performance of its obligations
on a day-to-day basis during the same period), provided, however, that the
affected party will use its best efforts to avoid or remove the causes of
nonperformance and both parties will proceed immediately with the performance of
their obligations under this Agreement whenever the causes are removed or cease.
If Force Majeure conditions continue for more than sixty (60) consecutive days
or an aggregate one hundred twenty (120) days in any 12-month period, then the
disadvantaged party may terminate this Agreement in accordance with Section
9.2(c).

10.15 Other Products. During the Term, ViewRay may seek additional development
services from Jastec with respect to new or modified versions of the Product
embodying improvements and enhancements. If the parties agree to work together
to develop such new or modified versions of the Product then they shall do so
pursuant to the terms of this Agreement but subject to their entering into a
separate Attachment 1 describing the “Program” for the development of such new
or modified version(s) of the Product and a separate Attachment 2 covering the
pricing for such work for such new or modified version of the Product; such
Attachment 1 and Attachment 2 to contain mutually acceptable terms.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have caused this Agreement to be executed on
their behalf by their duly authorized representatives intending it to take
effect as an instrument under seal as of the Effective Date.

 

JAPAN SUPERCONDUCTOR TECHNOLOGY, INC.     VIEWRAY INCORPORATED By:  

/s/ Yoshiro Nishimoto

    By:  

/s/ Chris Raanes

  Yoshiro Nishimoto, Chief Executive Officer       Chris Raanes, Chief Executive
Officer     Notice Address:     Notice Address:

Japan Superconductor Technology, Inc.

c/o General Technical Laboratory, Kobe Steel, Ltd.

Takatsukadai 1-5-5, Nishi-ku

Kobe, Hyogo

Japan 651-2271

   

 

ViewRay Incorporated

2 Thermo Fisher Way

Oakwood Village, OH 44146

United States of America

Attachment 1

   Product Specifications; Program

Attachment 2

   Pricing

Attachment 3

   ATP [to be supplied when approved by the parties]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 1

Product Specifications; Program

Specifications: see attached TECHNICAL SPECIFICATION FOR [***]

Program:

ViewRay requires the development of a Product as specified in the
Specifications. The manufacture of the Product is divided into [***] phases as
follows:

 

Phase

  

Scope and Activities

  

Deliverable

  

Schedule

[***]    [***]    [***]    [***]

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Attachment 2

Pricing

1. Product Pricing

 

Product Unit No.    Price (USD) per Unit of Product

[***]

   [***]

Products shall be invoiced in installments as follows:

(a) For Product units Nos. [***]:

(i) up to [***] percent ([***]%) of the purchase price for the Product shall be
invoiced by Jastec on the date the Purchase Order for such Product is accepted
by Jastec and shall be due within sixty (60) days of receipt of invoice;
provided that in the event and to the extent that third party component
suppliers for the Product require a lesser payment percentage at the time Jastec
submits a purchase order for such components then the [***]% figure shall be
subject to a corresponding reduction so that ViewRay is providing Jastec with
the funds necessary to cover the smaller deposit required by the third party
component supplier;

(ii) [***] percent ([***]%) of the purchase price for the Product shall be
invoiced by Jastec on the date that Jastec notifies ViewRay that it has
completed winding of the Product and shall be due within sixty (60) days of
receipt of invoice; and

(iii) the balance of the purchase price for the Product shall be invoiced on the
date the Product passes the factory acceptance test in accordance with
Section 3.7(a) and ViewRay has completed document review for such Product and
confirmed that it conforms to the Product Specifications concerning such
documentation and shall be due within sixty (60) days of receipt of invoice.
ViewRay shall complete such document review within one week following the date
the Product passes the factory acceptance test and such documentation has been
made available to ViewRay.

(b) For Product units Nos. [***]: (i) [***] percent ([***]%) of the purchase
price for the Product shall be invoiced by Jastec on the date that Jastec
notifies ViewRay that it has completed winding of the Product and shall be due
within sixty (60) days of receipt of invoice;

(ii) [***] percent ([***]%) of the purchase price for the Product shall be
invoiced on the date the Product passes the factory acceptance test in
accordance with Section 3.7(a) and ViewRay has completed document review for
such Product and confirmed that it conforms to the Product Specifications
concerning such documentation and shall be due within sixty (60) days of receipt
of invoice. ViewRay shall complete such document review within one week
following the date the Product passes the factory acceptance test and such
documentation has been made available to ViewRay; and

(iii) [***] percent ([***]%) of the purchase price for the Product shall be
invoiced by Jastec on the date of shipment of the Product to ViewRay or its
designee and shall be due within sixty (60) days of receipt of invoice.

(c) For Product units Nos. 11 and subsequent: (i) [***] percent ([***]%) of the
purchase price for the Product shall be invoiced on the date the Product passes
the factory acceptance test in accordance with Section 3.7(a) and ViewRay has
completed document review for such Product and confirmed that it conforms to the
Product Specifications concerning such documentation and shall be due within
sixty (60) days of receipt of invoice.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ViewRay shall complete such document review within one week following the date
the Product passes the factory acceptance test and such documentation has been
made available to ViewRay; and

(ii) [***] percent ([***]%) of the purchase price for the Product shall be
invoiced by Jastec on the date of shipment of the Product to ViewRay or its
designee and shall be due within sixty (60) days of receipt of invoice.

 

2. Spare Parts Pricing

The pricing applicable to Spare Parts shall be established by mutual agreement
of the parties within 8 months following the Effective Date.

 

3. Installation Charges

A separate installation charge shall apply for Jastec installation support
services provided to ViewRay pursuant to Section 3.8(a) of the Agreement. The
charge shall be established by mutual agreement of the parties within 8 months
following the Effective Date. Installation charges shall be invoiced by Jastec
after ViewRay customer sign-off of the site visit report and shall be due within
sixty (60) days of receipt of invoice.

 

4. Support Services Charges

A separate support services charge shall apply for Jastec Product support
services provided to ViewRay pursuant to Section 3.8(b) of the Agreement. The
charge shall be established by mutual agreement of the parties within 8 months
following the Effective Date. This charge shall not apply to support services
rendered during the product warranty period and will only apply to services
provided after the warranty period has expired. Support services charges shall
be invoiced by Jastec on a monthly basis and shall be due within sixty (60) days
of receipt of invoice.

 

5. Documentation of Price Adjustments

The parties shall document any price adjustments made pursuant to Section 3.5(e)
of the Agreement using a short form amendment to this Attachment 2 that shall
update such pricing and be signed by each party in accordance with Section 10.3
of the Agreement.

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.